Citation Nr: 1009353	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  04-11 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for autoimmune 
hepatitis.  

2.  Entitlement to service connection for rheumatoid 
arthritis.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a stomach disorder, 
to include an ulcer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefits sought 
on appeal.  The Veteran appealed that decision to the Board, 
and the case was referred to the Board for appellate review.  

The Board is of the opinion that the evidence of record 
raises a claim for service connection for cholecystitis.  In 
this regard, following the April 2003 VA Digestive Conditions 
examination the examiner offered an opinion that the 
cholecystitis is as likely as not related to his service-
connected diabetes.  However, this matter is not currently 
before the Board because it has not been prepared for 
appellate review.  Therefore, this matter is referred to the 
RO for appropriate action.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, it appears that there is additional evidence that 
needs to be obtained in order to satisfy the VA's duty to 
assist.  

At the July 2009 BVA hearing, the Veteran made the Board 
aware of outstanding private treatment records that were not 
associated with the claims file.  While the Veteran indicated 
at his BVA hearing that he was going to obtain and submit 
those records, he did not do so.  Given that the Veteran has 
indicated that there are addition relevant private medical 
records that have not been obtained, such records must be 
obtained.  

In addition, in an August 2006 letter to their Congressman, 
the Veteran and his wife stated that the Veteran's physician 
told him he had to give up his job due to his rheumatoid 
arthritis.  The Veteran is in receipt of Social Security 
Administration (SSA) disability benefits.  In August 2007, VA 
contacted SSA, and it was noted that the Veteran receives SSA 
benefits for a primary diagnosis of osteoarthritis.  The 
secondary diagnoses include allied disorders and a liver 
disorder with cirrhosis.  The Veteran's claims file, however, 
does not currently contain SSA administrative decision or the 
underlying medical records SSA used in making its decision.  
The Board notes that VA has a duty to obtain SSA records when 
it has actual notice that the Veteran was receiving SSA 
benefits.  Therefore, these records must be obtained and 
associated with the claims file.  

Finally, the Board notice that while the Veteran was provided 
notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with his claim of whether new and 
material evidence has been received to reopen a claim for 
service connection for a stomach disorder, to include an 
ulcer, it does not appear that this notice was in accordance 
with the guidance from the United States court of Appeals for 
Veterans Claims (Court) set forth in the case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Since this case is being 
returned for additional evidentiary development, this matter 
can be addressed.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's guidance in 
the case of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) in connection with his 
appeal to reopen a claim for service 
connection for a stomach disorder, to 
include an ulcer.  

2.  The RO/AMC should contact the Veteran 
and ask him to either submit the private 
medical records he indicated he was going 
to submit following his July 2009 BVA 
hearing or to complete an authorization 
to permit the VA to obtain those records.  
Those records should be associated with 
the claims file.

3.  The AMC/RO should contact SSA and 
obtain and associate with the claims file 
copies of the Veteran's records regarding 
SSA benefits, including any decision 
regarding his claim for disability 
benefits and the underlying medical 
records used in making the decision.  

4.  The RO/AMC should obtain and 
associate with the claims file any VA 
treatment records pertaining to the 
Veteran dated after April 27, 2009, the 
date of the last records in the claims 
file.  If necessary, the Veteran should 
be contacted to determine at which VA 
facility he has recently been seen for 
treatment.  

5.  After the development requested in 
the four paragraphs has been completed, 
the RO/AMC should review the medical 
evidence of record and determine whether 
there is sufficient medical evidence to 
decide the claims.  If there is not 
sufficient medical evidence to decide the 
claims, the RO/AMC should afford the 
Veteran any necessary examinations to 
ascertain the nature and etiology of the 
claimed disorders.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


